Citation Nr: 9913994	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
left eye disability based on Department of Veterans Affairs 
treatment in December 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for left eye disability based upon VA 
treatment in December 1991 is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded for 
benefits pursuant to 38 U.S.C.A. § 1151 for left eye 
disability based upon VA treatment in December 1991.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
shall be awarded in the same manner as if such disability 
were service connected. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).  

The veteran claims, in essence, that a VA examination 
surgical procedure performed in December 1991 for cataract 
surgery of the left eye was unsuccessful.  As a result, the 
veteran asserts that he does not have a lens in the left eye 
and that he cannot see out of that eye.  The Board notes that 
it is undisputed that the veteran underwent surgery for 
cataract extraction of the left eye in December 1991.  

VA outpatient treatment records dated in 1989 reflect that 
the veteran incurred an injury to the left eye as a child.  
In addition, these records provide that the veteran 
complained of decreased and blurred vision in the left eye.  
In May 1989, a small cataract at the left eye was noted and 
it was noted that the veteran required glasses.  

In December 1991, VA performed an extra capsular cataract 
extraction of the left eye, posterior capsular rupture on 
expression of the right eye, and anterior vitrectomy of the 
left eye.  The operative report provided, in pertinent part, 
that a bi-manual expression technique was used to deliver the 
lens and that following lens delivery there was a rent in the 
posterior capsule and vitreous.  An automated vitrectomy unit 
was used to clear the anterior chamber and pupillary areas of 
vitreous.  Miochol was injected into the anterior chamber, 
and the pupil would not respond.  The surgeon indicated that 
the unresponsiveness of the pupil was most likely due to the 
trauma in that the veteran had multiple ruptures of his 
pupillary sphincter before surgery.  

The report of a VA examination dated in March 1993 reflects a 
medical history of left eye surgery resulting in a poor 
outcome.  The examiner noted that the left eye did not seem 
to function well.  In May 1993, the veteran was hospitalized 
for disabilities unrelated to the issue on appeal; diagnoses 
included legal blindness in the left eye.  A consultation 
report dated in May 1996 revealed that the pupils in the left 
eye were irregular and dilated.  

In November 1996, John Millin, MD, a specialist in cornea and 
external disease and cataract and refractive surgery provided 
an opinion on a fee basis regarding the efficacy of the 
veteran's claim that the December 1991 VA surgical procedure 
was the cause of his current left eye disability.  The doctor 
reviewed the claims file, provided an outline of the 
evidence, and concluded that the evidence did not support the 
claim.  Reasons and bases were provided by the physician for 
his conclusion.  Dr. Millin opined that the veteran's 
complaints of blurred vision, glare, and the presence of a 
large pupil were present before the cataract surgery and that 
such pathology was most likely the result of the veteran's 
injury at age 13.  

The veteran's claim was not accompanied by any supporting 
evidence and therefore falls short of the statutory 
requirement for a well-grounded claim.  See Ross v. 
Derwinski, 3 Vet. App. 141 (1992)  (Unsupported claims on 
part of veteran that loss of vision was result of surgery 
performed by VA physicians did not justify belief by fair and 
impartial individual that claim was well-grounded.)  
Furthermore, since it is not indicated that the veteran 
possesses medical expertise, he is deemed to be not competent 
to render an opinion on a matter involving medical knowledge, 
such as a diagnosis of a disease.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).

Whether the veteran has additional disability of the left eye 
as a result of the VA surgical procedures is a medical 
question.  According to the November 1996 medical opinion, 
the veteran did not incur any additional disability due to 
the VA surgery performed on his left eye in December 1991.  
The record contains no medical opinion or other medical 
evidence supporting the veteran's contention that he has an 
additional left eye disability as a result of the VA surgical 
procedure.  The record as a whole thus fails to include any 
evidence of a nexus between the VA surgery and the current 
disability (medical evidence), and therefore the third 
requisite element for the presentation of a well grounded 
claim has not been met. Caluza v. Brown, 7 Vet.App. 498 
(1995).  

The bare and unsupported allegations on the part of the 
veteran that the loss of the veteran's vision of the left eye 
was the result of treatment or lack of treatment performed by 
VA doctors do not "justify a belief by a fair and impartial 
individual that the claim is well-grounded" (38 U.S.C.A. § 
5107(a)), especially in light of medical evidence in the 
record which supports the finding that the veteran's loss of 
vision in the left eye was not related to VA treatment.  
Accordingly, the claim must be denied since it is not well 
grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, The 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
of entitlement to benefits to 38 U.S.C.A. § 1151 for left eye 
disability based on Department of Veterans Affairs treatment 
in December 1991 as noted above.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
left eye disability due to VA treatment in December 1991 is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
 



 

